                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                         CIVIL ACTION NO.: 5:19-CV-341-FL

EQUAL EMPLOYMENT OPPORTUNITY              )
COMMISSION,                               )
                                          )
                        Plaintiff,        )
                                          )
                                          )
                  v.                      )
                                          )
PAR VENTURES, INC. d/b/a MCDONALD’S, )
                                          )
                        Defendant.        )
__________________________________________)

 ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION TO COMPEL THIRD
                 PARTY’S RESPONSE TO SUBPOENA

       THIS MATTER comes before the Court on Defendant Par Ventures, Inc.’s d/b/a

McDonald’s (“Defendant”) Unopposed Motion to Compel Third Party’s Response to Subpoena.

Defendant moved the Court for an order compelling non-party Fayetteville Police Department

(“FPD”) to respond to Defendant’s subpoena which seeks the production of certain surveillance

footage related to the claims and defenses in this case.

       Finding the information sought in the subpoena to be relevant to the claims and defenses

in this case, and further finding Defendant’s motion to be unopposed and that FPD does not object

on grounds of undue burden and expense or on grounds of privilege, it is therefore ORDERED

that FPD shall have ten (10) days to comply with the subpoena and produce the information sought

therein.

       IT IS SO ORDERED.

             9th day of April, 2020.
       This _____

                                                      __________________________________
                                                      LOUISE W. FLANAGAN
                                                      United States District Judge
                                                 1
